Citation Nr: 1231302	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  11-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic back pain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1960 to December 1963.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of May 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the May 2009 decision, the RO denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  In February 2011, the RO denied the Veteran's service-connection claim for chronic back pain.  The Veteran disagreed with each of these determinations, and perfected an appeal as to all three issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hearing loss disability, for tinnitus and for chronic back pain.  On a February 2011 substantive appeal, the Veteran requested a hearing before a member of the Board at a local VA office.  This hearing was scheduled for November 16, 2011, but the Veteran contacted the RO just before the hearing to postpone because he was about to obtain additional evidence.  See the Veteran's November 14, 2011 Statement in Support of Claim.  On a subsequent substantive appeal, dated in July 2012, the Veteran specifically requested he be scheduled for a Board hearing via videoconferencing equipment concerning the issues on appeal.  See the Veteran's July 2012 VA Form 9.  Unfortunately, the Veteran's appeal was certified to the Board before this hearing could be scheduled.

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) [citing 38 U.S.C.A. § 7104(a) (West 1991)]; 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a BVA videoconference hearing at the RO in Milwaukee, Wisconsin.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


